ORDER
PER CURIAM:
Appellant Joel D. Hopkins appeals his conviction by a Platte County jury of first degree murder, § 565.020.1, RSMo 1994, and armed criminal action, § 571.015, and his sentences of life without parole and fifty years, respectively, based on his contention that the Platte County Circuit Court was without jurisdiction to try the case because the crime was committed entirely within Jackson County, Missouri.
The court has reviewed the briefs of the parties and the record on appeal and finds the claim of error to be without merit. The judgment is affirmed in accordance with Rule 30.25(b). Appellant’s “Motion to Stay the Appeal and to Remand the Cause to the Trial Court for Disposition of Newly *851Discovered Evidence” is denied. A formal opinion would lack precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.